Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Tessier article cited in the information disclosure statement filed 19 June 2019 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the required title.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
	FR 2930786 cited in the information disclosure statement filed 19 June 2019 has been considered with respect to the relevancy given in the provided Search Report.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892 or by applicants on form PTO/SB/08a, they have not been considered.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
The subject matter of claim 10 is not found in the specification. The specification is silent as to the thickness of the shell produced in step (c) and thus it does not provide proper antecedent basis for the subject matter of claim 10. 
Claim Objections
Claims 2, 3 and 13 are objected to because of the following informalities:  In claim 2, “X” should be “X1”. In claim 3, “M” should be “M1”.  In claim 13, “stages (a) and (d) should be “steps (a) and (d)” to match the terminology in the other claims. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 13 and 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
12, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 13, which depends from claim 1, refers to stage (d), which should be step (d). This step is not disclosed in claim 1 and thus this claim is improperly dependent upon claim 1. It is noted the first disclosure of step (d) is in claim 11. 
The wording in claim 15 of a material obtainable by the method of claim 1 makes the claim indefinite since it is not clear if the material of claim is produced by the process of claim 1, and thus is a product-by-process claim; or not. Since the material of claim 15 is unclear, claims 16-18 which include this material are also indefinite. 
Claim 17 recites the limitation "the nanosized light emitting material according to claim 16”.    There is insufficient antecedent basis for this limitation in the claim or in claim 16. Claim 16 is directed to a composition, not a nanosized light emitting material. Claim 15 teaches a nanosized emitting light material. Thus claim 17 is indefinite since it is unclear if it includes the composition of claim 16 or the nanosized light emitting material of claim 15.
Claim Interpretation
Claim 15 is being interpreted as being directed to a material obtained by the method of claim 1 since corresponds with the teachings in the specification. Claim 17 is being interpreted as being directed to an optical medium comprising the nanosized light emitting material of claim 15.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 9, 11, 12 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 102604639.
The translation for this reference shows it teaches CdSe/ZnTe quantum dots, which is a nanosized light emitting semiconductor material and the method for producing them. The dots are produced by synthesizing CdSe nanoparticles in a solution using cadmium chloride and thioglycolic acid, which is a ligand; mixing the liquid containing the CdSe nnaoparticles with ethanol and centrifuging, which removes the unreacted core precursors and ligands; dispersing the CdSe nanoparticles in water to form a solution; adding zinc chloride and coating the CdSe nanoparticles with a shell of ZnSe by adding a NaHTe solution. This process reads upon that of claims 1-3, 9, 11 and 12. The taught CdSe/ZnTe quantum dots reads upon those of claim 15. 
With respect to claims 4-6, these claims simply further define the aminophosphine of claim 1. They do not require that the aminophosphine to be added to the solution containing the core. Thus these claims cover adding at least one additive selected from metal halide represented by formula (I) and aminophosphines having the formula of claim 4, claim 5 or claim 6. Since the reference teaches adding a metal halide represented by formula (I); the teachings in the reference anticipate these claims. 
Claims 1, 2, 4-6, 9 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 103599799.
The translation for this reference shows it teaches CdSe/CdS quantum dots, which is a nanosized light emitting semiconductor material and the method for producing them. The dots are produced by synthesizing CdSe nanoparticles in a solution using cadmium chloride; adding 
With respect to claims 4-6, these claims simply further define the aminophosphine of claim 1. They do not require that the aminophosphine to be added to the solution containing the core. Thus these claims cover adding at least one additive selected from metal halide represented by formula (I) and aminophosphines having the formula of claim 4, claim 5 or claim 6. Since the reference teaches adding a metal halide represented by formula (I); the teachings in the reference anticipate these claims. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent 6,815,064.
	This reference teaches light emitting semiconductor nanoparticles having a core/shell structure which can comprise an additive in the shell and the method for making them. The reference exemplifies nanoparticles where CdTe or CdSe is the core, ZnS is the shell and the additive is cadmium. The nanoparticles having a preferred diameter of 2-20 nm and the core has a diameter of 2-12.5 nm. This means the shell has a thickness of less than 18 nm, which overlaps that claimed. Product claims with numerical ranges which overlap prior art ranges were held to have been obvious under 35 USC 103. In re Wertheim 191 USPQ 90 (CCPA 1976); In re Malagari 182 USPQ 549 (CCPA 1974); In re Fields 134 USPQ 242 (CCPA 1962); In re Nehrenberg 126 USPQ 383 (CCPA 1960). Also see MPEP 2144.05. The nanoparticles can be produced by synthesizing CdSe or CdTe core particles in a solution; optionally isolating the particles by flocculating or washing them in methanol and dispersing the washed core particles in another solvent; adding the precursors for the additive to the core containing solution; adding the precursors for the shell to the solution; and heating the solution to coat the core with the shell material. The reference teaches the cadmium precursor for forming the core can be cadmium chloride, which suggested the process of claim 9 and that the core forming solution contains a ligand, such as decylamine, which reads upon the ligands of claims 13 and 14, where R3 and R4 are H. The taught isolating step would remove unreacted core precursor and ligands. While the zinc source in the examples is a dialkylzinc; based on the teachings in column 11, lines 32-37 that the precursors can be a salt and exemplifies cadmium chloride and based on what is taught in the art of record, one of ordinary skill in the art would have found it obvious to use zinc chloride as a zinc precursor to form the ZnS shell. The reference suggests the process of claims 1-3 and 9-14 and the nanosized particle of claim 15. 
	With respect to claims 4-6, these claims simply further define the aminophosphine of claim 1. They do not require that the aminophosphine to be added to the solution containing the core. Thus these claims cover adding at least one additive selected from metal halide represented by formula (I) and aminophosphines having the formula of claim 4, claim 5 or claim 6. Since the reference teaches adding a metal halide represented by formula (I); the teachings in the reference anticipate these claims. 
Claims 1-7, 11, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2015/0083969.
This reference teaches nanosized light emitting semiconductor particles having a core/shell structure and the method for making them. The taught shell can be doped with a metal halide, such as a zinc chloride, zinc bromide, zinc iodide, cadmium chloride, cadmium bromide or cadmium iodide. The particles are produced by producing a core in a solution such as an InP core where the solution comprises the palmitic acid ligand; adding acetone; centrifuging the resulting mixture to remove the unreacted core precursors and palmitic acid; provide a first solution comprising a first precursor for the shell; adding to this first precursor solution a solution comprising the core nanoparticles, the halide source and the second precursor for the shell and then heating the mixture to coat the core with the shell material. One of ordinary skill in the art would have found it obvious to change the order of mixing so that the first solution is added to the solution comprising the core nanoparticles, the halide source and the second precursor for the shell since there is no indication in the reference that the order of mixing is critical  and therefore prima facia obvious. See MPEP 2144.04(IV)(C), Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959); In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); and In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930). The taught first precursor for the shell can be zinc or cadmium halides, such as chloride, bromide and iodides when the shell is a II-VI material and the second precursor can be tris(dimethylamino)phosphine, which falls with formula (II) of claims 1 and 4, when the shell is a III-N material, where the shell material is different from that of the core. The reference suggests the composition of claim 7 when the shell is a III-N material, the second precursor can be tris(dimethylamino)phosphine and the halide is zinc chloride, zinc bromide, zinc iodide, cadmium chloride, cadmium bromide or cadmium iodide. The reference suggest the claimed process and nanosized particles. 
. 
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2015/0083969 in view of U.S. patent 6,501,091.
As discussed above, U.S. patent application publication 2015/0083969 suggested the claimed nanosized light emitting material of claim 15. Paragraphs [0057] and [0058] teaches the taught nanosized light emitting semiconductor materials having a core/shell structure can be used in optical devices, such as light emitting diodes. The structure for these devices are not disclosed in U.S. patent application publication 2015/0083969. U.S. patent 6,501,091 teaches light emitting diodes comprising nanosized light emitting semiconductor materials having a core/shell structure. This patent teaches that in these devices, the nanosized semiconductor materials having a core/shell structure are present in a transparent host material and that this composition acts as an optical medium. Since U.S. patent application publication 2015/0083969 suggests using the suggested material of claim 15 in light emitting diodes, one of ordinary skill in the art would have found it obvious to use these suggested nanosized particles as the nanosized light emitting semiconductor materials having a core/shell structure in the device of the patent. The resulting device where the suggested materials is in a host material and acts as an optical medium suggests the composition, medium and device of claims 16-18.
s 1-6 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2012/0205586.
This reference teaches nanosized light emitting semiconductor particles having a core/shell structure and the method for making them, where the core is InP and the shell can be ZnS, ZnSe, ZnSSe or CdSSe. The process comprising synthesizing InP core particles in a solution, adding a Zn or Cd precursors to the solution, heating mixing and then adding the S and/or Se precursors to the heated mixture and allowing the mixture to age to form the shell on the InP core nanoparticles. The cadmium precursor can be cadmium chloride. While the zinc source in pargraph [0046], based on the rest of the teachings in this pargraph that the precursors can be a cadmium chloride or magnesium chloride and based on what is taught in the art of record, one of ordinary skill in the art would have found it obvious to use zinc chloride as a zinc precursor to form the Zn containing shells. This teachings suggest the process of claims 1-3 and the particle of claim 15.
Paragraph [0051] teaches that the taught particles can be dispersed in a matrix material, which reads upon the composition of claim 16 and that the matrix material is at least partially transparent to the both the light which is absorbed and excites the particles and the light which is emitted by the particles. This means this composition is an optical medium. Paragraph [021] teaches the taught materials can be used in LEDs which are optical devices, which means the reference suggests the claimed optical device.
With respect to claims 4-6, these claims simply further define the aminophosphine of claim 1. They do not require that the aminophosphine to be added to the solution containing the core. Thus these claims cover adding at least one additive selected from metal halide represented by formula (I) and aminophosphines having the formula of claim 4, claim 5 or claim 6. Since the .
Claims 1-6, 9, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2008/030534.
This reference teaches nanosized light emitting semiconductor particles having a core/shell structure and the method for making them, where the shell is doped with a metal. The particles are produced by synthesizing the core particle in a solution, adding the precursors for the metal dopant and the shell precursors and then heating the mixed solution to coat core with the shell. The metal precursor for both the core and shell can be a metal halide, such as a zinc chloride, zinc bromide, zinc iodide, cadmium chloride, cadmium bromide or cadmium iodide and the precursor for the metal dopant, such as zinc, can be a halide; which suggests the material having formula (I). The examples show that the core be procured with the ligands of trioctylamine and trioctyl phosphine can be cleaned using ethanol and centrifuging the resulting mixture to remove the unreacted core precursors and ligands. The examples suggest that the core which is to be coated with the shell contains the ligands of trioctylamine and trioctyl phosphine, which have the formula of claims 13 and 14. The reference suggests the process of claims 1-3, 9 and 11-14 and the particles of claim 15. 
With respect to claims 4-6, these claims simply further define the aminophosphine of claim 1. They do not require that the aminophosphine to be added to the solution containing the core. Thus these claims cover adding at least one additive selected from metal halide represented by formula (I) and aminophosphines having the formula of claim 4, claim 5 or claim 6. Since the reference teaches adding a metal halide represented by formula (I); the teachings in the reference anticipate these claims.
s 1-6, 11, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent 9,284,484.
This reference teaches nanosized light emitting semiconductor particles having a core/shell structure and the method for making them. The process is to mixing core nanoparticles, the metal precursor for the shell material and the non-metal precursor for the shell material; and heating the mixture to coat the core with the shell material. The metal precursor can be a metal halide, such as a zinc chloride, zinc bromide, zinc iodide, cadmium chloride, cadmium bromide or cadmium iodide when the shell is a II-VI material and the non-metal precursor foe the shell can be tris(dimethylamino)phosphine when the shell is a III-V material. This compound falls within of formula (II) for claims 1 and 4.  The particles are produced by producing a core in a solution such as an InP core where the solution comprises the palmitic acid ligand; adding acetone; centrifuging the resulting mixture to remove the unreacted core precursors and palmitic acid and then redispersing the core particles in toluene and then mixing this solution which the solution comprising the shell precursors. This process suggests that of claims 1-3, 11and 12 and the particle of claim 15.  
With respect to claims 5 and 6, these claims simply further define the aminophosphine of claim 1. They do not require that the aminophosphine to be added to the solution containing the core. Thus these claims cover adding at least one additive selected from metal halide represented by formula (I) and aminophosphines having the formula of claim 5 or claim 6. Since the reference teaches adding a metal halide represented by formula (I); the teachings in the reference anticipate these claims. 
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
There is no teaching or suggestion in the cited art of record of that the core of the taught processes can be one comprising InP and Zn. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371.  The examiner can normally be reached on M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
3/25/21